Per Curiam,
This suit was on defendant’s note in favor of plaintiff for two hundred and sixty dollars, part consideration for a horse sold and delivered by the payee to the maker in June, 1893. The note being admitted, the sole defense was warranty of the horse by the plaintiff, breach of the warranty, etc. Testimonjq of a conflicting character, but tending to sustain the defense, was introduced by the defendant. On the other hand, the alleged warranty was denied by the plaintiff; and the questions of fact thus presented were properly submitted to the jury, whose findings were adverse to the defendant.
An examination of the record, with special reference to the assignments of error, has not convinced us that there is anything therein to justify a reversal of the judgment entered on the verdict. We find nothing in any of the specifications that requires extended comment.
Judgment affirmed.